Per Curiam.

The second ground of appeal insists that the plaintiff was entitled to a division of the property, whether considered as the estate of his father or as that of his mother. This is very extraordinary. The bill does not even mention the mother, or suggest that she survived the father, or if she did, that she is dead, or left any estate. It simply states the death of the father, describing the estate he left, and enumerates his children, saying that they are his heirs.
The other grounds of appeal relate to matters purely of discretion ; and not seeing that the Chancellor erred in the exer. *114cise of that discretion, it is ordered that the decree be affirmed ' and the appeal dismissed.
Johnston, Dunkin, Dargan and Wardlaw, CC., concurring.

Appeal dismissed.